Citation Nr: 1208894	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2011.  A transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a review of the claims file, the Board finds that a VA audiologic examination is needed prior to the further adjudication of this claim.  

The Veteran's DD 214 is of record and it indicates both service in the Republic of Vietnam and that he was assigned to an artillery unit.  Further, in a September 2007 audiology consultation, he was diagnosed with hearing loss.  

The Veteran has testified before the undersigned as to the noise exposure he experienced in service and as to his employment and noise exposure post-service.  The VA clinicians who assessed bilateral hearing loss in 2007 did not reach an opinion as to the etiology of that hearing loss.  A VA examination is needed to determine if the current hearing loss pathology is related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Bronx for the period from January 2008 to the present.

2.  Schedule the Veteran for an audiologic examination to determine the nature and likely etiology of the bilateral hearing loss.  

The examiner must review the entire claims file.  The examiner should state, based on the available evidence, whether it is at least as likely as not that bilateral hearing loss was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record, in particular any in-service audiometric findings.  

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

